Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-7, 9, 23-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23, the limitation “substantially” and “substantial” are indefinite. It is unclear what is encompassed therein. For examination purposes it is construed that a partial covering is required.
Regarding claim 9 and 24, the limitations “power chains” and “orthodontic rubber bands” are indefinite. While the structures are known in the art, it is unclear how they are elastic materials. It 
Regarding claim 23 and dependent claims 24-27, the limitation “a kit” is indefinite. It is unclear how a “kit” can only have a single aligner, since a kit must have more than one element in it. For examination purposes it is construed to have a plurality of appliances.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 5,145,364) in view of Izugami (US 2017/0049535), and further in view of Abbatte (US 4,755,139), as evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers.
Regarding claims 1, 3-7, and 9, Martz discloses an orthodontic appliance in FIGS. 7-7D formed of a combination of an elastic material (Col. 1, lines 5-20, “silicone rubber”) and a reinforcing material (40, the clasp is a reinforcing material), the appliance exerting a continuous aligning force on a tooth or teeth along a dental arch (Col. 1, lines 5-20), wherein the elastic material is a material other than polyester (silicone rubber is not polyester), wherein the elastic material accounts for all or substantially all the properties of the appliance (as it is the only elastic material), wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance. It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % as it is a result effective variable (i.e. a higher elastic to reinforcing material ratio would yield a more elastic material than a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); wherein the orthodontic appliance comprises tooth sockets (as shown in FIG. 7C the appliance conforms to a tooth forming a socket) that correspond to and enclose each tooth on the dental arch, the orthodontic appliance covering substantially the entire surface of each tooth of the dental arch (as shown in FIG. 7C); (claim 9) wherein elastic material is silicone rubber 
Martz fail(s) to teach covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, and wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Izugami discloses an orthodontic appliance (10/20) in FIGS. 1a-2d which covers and is in direct contact with a substantial part of the gum surface of each tooth (as shown in FIG2a 10/20 cover a substantial portion of the gums) and a substantial surface of the palatial portion of the mouth (as shown in FIG. 1b, 15 covers the palate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz, by requiring covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being 
Martz/Izugami fail(s) to teach wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Abbatte discloses an appliance made of silicone rubber with a shore A 40  that is capable of being stretched at least 300% of its original length (col. 5, II. 7-10. The material of Silastic Q7-4840) (As evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers, Silastic Q7-4840 can be stretched/elongated by 540% on Page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami, by requiring wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length, as taught by Abbatte, for the purpose of providing a durable material.
Claims 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 5,145,364) in view of Izugami (US 2017/0049535), and further in view of Abbatte (US 4,755,139), and further in view of Borovinskih (US 2013/0089828).
Regarding claims 23-27 and 29, Martz discloses an orthodontic appliance in FIGS. 7-7D formed of a combination of an elastic material (Col. 1, lines 5-20, “silicone rubber”) and a reinforcing material (40, the clasp is a reinforcing material), the appliance exerting a continuous aligning force on a tooth or teeth along a dental arch (Col. 1, lines 5-20), wherein the elastic material is a material other than polyester (silicone rubber is not polyester), wherein the elastic material accounts for all or substantially all the properties of the appliance (as it is the only elastic material), wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance (It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the 
Martz fail(s) to teach covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, and wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Izugami discloses an orthodontic appliance (10/20) in FIGS. 1a-2d which covers and is in direct contact with a substantial part of the gum surface of each tooth (as shown in FIG2a 10/20 cover a substantial portion of the gums) and a substantial surface of the palatial portion of the mouth (as shown in FIG. 1b, 15 covers the palate).

Martz/Izugami fail(s) to teach wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Abbatte discloses an appliance made of silicone rubber with a shore A 40 capable of being stretched at least 300% of its original length (col. 5, II. 7-10. The material of Silastic Q7-4840) (As evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers, Silastic Q7-4840 can be stretched/elongated by 540% on Page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami, by requiring wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length, as taught by Abbatte, for the purpose of providing a durable material.
Martz/Izugami/Abbatte fail(s) to teach a kit of aligners; wherein the plurality of appliances have up to three appliances.
However, Borovinskih discloses an aligner in FIG. 1 which can be provided in a kit with a plurality of aligner appliances ([0174], a plurality is at least two which would be within “up to three”; [0174], “one or more” is construed as a plurality of devices in the kit. A plurality is at least two which would be within “up to three”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte, by requing a kit of aligners, as 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/               Examiner, Art Unit 3772        

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
3/26/2021